Citation Nr: 1752773	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from September 1946 to August 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the Waco, Texas RO.

In September 2016 and again in August 2017, the Board remanded the case to schedule the Veteran for a requested hearing.  That hearing was scheduled in October 2017.  Prior to the hearing, in September 2017, the Veteran's daughter-in-law advised VA that the Veteran was incapacitated and wished to cancel the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service.  

2.  The Veteran's hearing loss is manifested by level I hearing in each ear.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2017); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2017); 38 C.F.R. § 3.159(b) (2017).

A letter dated in March 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2017); 38 C.F.R. § 3.159(c).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided with a VA audiological examination in May 2012.  The examination provides sufficient information for proper rating of his service connected hearing loss disability.  Thus, VA's duty to assist has been met.

II. Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Veteran's service treatment records are not available, having been determined to have been destroyed in a fire at the National Personnel Records Center in 1973.

Private treatment records dated in 1999 and 2000 note complaints of tinnitus.  The record contains a letter from the Veteran's treating physician dated in March 2008.  This physician states that:

[The Veteran] was seen in December of 1996, March of 2000, and August 2006....The patient has a significant history of artillery noise exposure between 1946 and 1947, with history of tinnitus since that exposure.

On VA audiological examination in May 2012, the examiner, an audiologist, noted that the Veteran "really doesn't know when tinnitus began; he cannot even give a general time frame.  He simply states that it's something you learn to live with."  The examiner opined that it was less likely than not (less than 50% probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale was that "[T]here is no evidence of tinnitus until a 1999 report from [the Veteran's private physician].  Given that this is more than 50 years following separation it is NOT LIKELY that this condition is related to any noise exposure in service."

The Veteran is competent to report the onset and continuity of his tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report to his private physician, of tinnitus since noise exposure in service, is deemed credible.  The Board also notes that the Veteran has been granted service connection for bilateral sensorineural hearing loss based on inservice noise exposure.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  VA Training Letter 10-02 also notes that "[s]ensorineural hearing loss, such as from . . . acoustic trauma, is the most common cause of tinnitus."  Training Letter at 5.

As the Veteran has a current diagnosis of tinnitus and history of noise exposure - and in light of the equally probative yet conflicting medical nexus opinions, reasonable doubt is resolved in the Veteran's favor.  Service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).

Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.  He has been in receipt of a noncompensable rating for that disability since the initial award of service connection in September 2009, which was effective from June 2007.  His current claim for increase was received in February 2012.

Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
70
LEFT
10
20
35
60
70

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported that his hearing loss was "a real inconvenience.  It causes difficulty hearing in church and at meetings."

Applying the results from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable evaluation.  That evaluation is based on the Veteran's average pure tone thresholds and speech recognition scores from the VA audiogram of record, and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  

The above determination is based upon consideration of applicable rating provisions.  The May 2012 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that he has difficulty hearing at church and at meetings.  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings as the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure. Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

There are no additional expressly or reasonably raised issues presented on the record.



ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


